847 F.2d 842
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Carl M. BREVARD, Petitioner,v.DEPARTMENT OF DEFENSE, Respondent.
No. 87-3588.
United States Court of Appeals, Federal Circuit.
April 27, 1988.

Before FRIEDMAN, Circuit Judge, BENNETT, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.


1
The decision of the Merit Systems Protection Board (board), affirming the removal of petitioner on sustained charges of food stamp fraud against the government and absence without leave while incarcerated for conviction of the fraud, is affirmed on the basis of the initial decision of the administrative judge of the board in Docket No. SL07528710144.  The initial opinion became final on August 26, 1987, when the board denied petitioner's petition for review.